EXHIBIT 10.35

 

Amendment to Loan Agreement

This Amendment to Loan Agreement (the “Amendment”) is made and entered into as
of March 2, 2012, between Black Diamond Equipment, Ltd., Black Diamond Retail,
Inc., Black Diamond, Inc., formerly known as Clarus Corporation,
Everest/Sapphire Acquisition, LLC, and Gregory Mountain Products, LLC
(collectively, the “Borrowers”) and Zions First National Bank (“Lender”).

Recitals

1. Lender has previously extended to Borrowers a loan, consisting of a revolving
line of credit in the maximum original principal amount of $35,000,000 (as
amended from time to time, the “Loan”), governed by that certain Loan Agreement
dated May 28, 2010 (the “Loan Agreement”). The Loan is evidenced by that certain
First Substitute Promissory Note (Revolving Line of Credit) dated May 28, 2010.

2. Borrowers and Lender desire to modify and amend the Loan Agreement as
provided herein.

Amendment

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrowers and Lender hereby agree and amend and modify the
Loan Agreement as follows:

1. Recitals. Borrowers and Lender each hereby acknowledges the accuracy of the
Recitals, which are incorporated herein by reference.

2. Definitions. Except as otherwise provided herein, terms defined in the Loan
Agreement shall have the same meaning when used herein. Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.

3. Amendments. The Loan Documents are hereby modified and amended as follows:

(a) From and after the date hereof, all references in the Loan Documents to
Clarus Corporation, a Delaware corporation, shall be deemed to refer to Black
Diamond.

(b) The following definition in Section 1.1 Definitions of the Loan Agreement is
deleted and replaced in its entirety as follows:

“EBITDA” means earnings (excluding extraordinary gains and losses realized other
than in the ordinary course of business and excluding the sale or writedown of
intangible or capital assets) before Interest Expense, Income Tax Expense,
depreciation, amortization, and other non-cash charges (including stock-based
compensation).

-1-

 



(c) The following definitions are added to Section 1.1 Definitions of the Loan
Agreement:

“Adjusted EBITDA” means EBITDA plus Restructuring Expenses, Transaction
Expenses, Dry Hole Expenses, and Special Initiative Expenses.

“Black Diamond” means Black Diamond, Inc., a Delaware corporation (formerly
known as Clarus Corporation), its successors and, if permitted, assigns.

“Capital Expenditures” means expenditures for fixed or capital assets as
determined in accordance with Accounting Standards.

“Distributions” means any payment to any shareholder of Borrowers for dividends,
repurchases, redemptions, retirements or reacquisition of capital stock, whether
in cash or assets.

“Dry Hole Expenses” means expenses that would otherwise qualify as Transaction
Expenses except that the expenses relate to transactions that failed to be
executed, not to exceed an aggregate amount of $1,000,000 during any Trailing
Twelve Month period.

“Fixed Charge Coverage Ratio” means the ratio, during any applicable Trailing
Twelve Month period, of (a) Adjusted EBITDA, minus $1,250,000 for maintenance
level Capital Expenditures (regardless of whether actual Capital Expenditures
were above or below this number), minus net cash income taxes accrued or paid,
minus Distributions, divided by (b) net cash interest accrued or paid, plus
scheduled principal payments accrued or paid on Debt (excluding specifically
obligations under letters of credit and a final trademark payment due in June
2012).

“Net Worth” means total assets minus total liabilities.

 

“Special Initiative Expenses” means expenses directly related to strategic
business initiatives that (a) are non-recurring, start-up or otherwise
qualifying, and (b) have been identified to, discussed with and consented to in
advance by Lender, not to exceed an aggregate amount of $2,000,000 over the term
of the Loan.

(d) Section 5.14 Financial Covenants of the Loan Agreement is amended and
restated in its entirety as follows:

5.14 Financial Covenants

Except as otherwise provided herein, each of the accounting terms used in this
Section 5.14 shall have the meanings used in accordance with Accounting
Standards. Each of the financial covenants listed below shall be tested on a
quarterly basis

-2-

 



a. Minimum Adjusted EBITDA. Borrowers, on a consolidated basis, measured
quarterly, shall maintain Trailing Twelve Month Adjusted EBITDA of not less than
eight million dollars ($8,000,000.00).

Adjusted EBITDA shall be calculated on a pro forma basis for future Permitted
Acquisitions, such calculations to be limited to pro forma statements filed with
the Securities Exchange Commission, or if not filed with Securities Exchange
Commission, then subject to approval by Lender.

b. Minimum Net Worth. Borrowers will maintain at all times, on a consolidated
basis, a Net Worth, measured quarterly, of not less than one hundred fifty
million dollars ($150,000,000.00).

c. Minimum Fixed Charge Coverage Ratio. Borrowers will maintain at all times, on
a consolidated basis, a minimum Fixed Charge Coverage Ratio, measured quarterly,
of not less than 4.0 to 1.0.

d. Asset Coverage. Borrowers shall at all times maintain a positive amount of
Asset Coverage. Asset Coverage shall be calculated on a pro forma basis for
future Permitted Acquisitions, such calculations limited to pro forma statements
filed with the Securities Exchange Commission, or if not filed with Securities
Exchange Commission, then subject to approval by Lender.

Asset Coverage means seventy-five percent (75%) of the sum of the net book value
of the accounts receivable, inventory and property, plant and equipment, less
Total Senior Net Liabilities of Borrowers on a consolidated basis, as reflected
on Black Diamond’s consolidated financial statements.

Total Senior Net Liabilities means total liabilities minus the sum of: cash on
hand, cash equivalents, marketable securities, Subordinated Debt, and deferred
tax liabilities.

4. Conforming Modifications. Each reference in the Loan Documents to any of the
Loan Documents shall be a reference to such documents as modified herein. Each
of the Loan Documents is modified to be consistent herewith and to provide that
it shall be a default or an Event of Default hereunder if Borrowers shall fail
to comply with any of the covenants of Borrowers herein or if any representation
or warranty by Borrowers herein is materially incomplete, incorrect or
misleading as of the date hereof.

5. Borrowers Representations and Warranties. Borrowers hereby affirm and again
make the representations and warranties set forth in Section 4 of the Loan
Agreement as of the date of this Amendment, except to the extent that any such
representations and warranties refer specifically to an earlier date.

-3-

 



6. Borrowers Covenants. Borrowers covenant with Lender as follows:

(a) Borrowers shall execute, deliver, and provide to Lender such additional
agreements, documents, and instruments as reasonably required by Lender to
effectuate the intent of this Amendment.

(b) Borrowers hereby fully, finally, and forever releases and discharges Lender
and its successors, assigns, directors, employees, agents, and representatives
from any and all actions, causes of action, claims, debts, demands, liabilities,
obligations, and suits of whatever kind or nature, in law or equity, that
Borrowers have or in the future may have, whether known or unknown, arising from
or relating to the Loan, the Loan Documents, or the actions or omissions of
Lender in respect to the Loan or the Loan Documents arising from events, acts or
omissions occurring prior to the date hereof.

7. Payment of Expenses and Attorneys Fees. Borrowers shall pay all reasonable
expenses of Lender relating to the negotiation, drafting of documents, and
documentation of this Amendment, including, without limitation, all reasonable
attorneys fees and legal expenses. Lender is authorized and directed to disburse
a sufficient amount of the Loan proceeds to pay these expenses in full.

8. Agreement Remains in Full Force and Effect. The Loan Documents are ratified
and affirmed by Borrowers and shall remain in full force and effect as modified
herein. Any property rights or rights to or interests in property granted as
security in the Loan Documents shall remain as security for the Loan and the
obligations of Borrowers in the Loan Documents.

9. Integrated Agreement; Amendment. This Amendment, together with the Loan
Agreement and the Loan Documents, constitutes the entire agreement between
Lender and Borrowers concerning the subject matter hereof, and may not be
altered or amended except by written agreement signed by Lender. PURSUANT TO
UTAH CODE SECTION 25-5-4, BORROWERS ARE NOTIFIED THAT THESE AGREEMENTS ARE A
FINAL EXPRESSION OF THE AGREEMENT BETWEEN LENDER AND BORROWERS AND THESE
AGREEMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY ALLEGED ORAL AGREEMENT.

All other prior and contemporaneous agreements, arrangements, and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.

This Amendment and the Loan Agreement shall be read and interpreted together as
one agreement.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah.

11. Counterpart Execution. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Amendment
to physically form one document. Receipt by Lender of an executed copy of this
Amendment by facsimile or electronic mail shall constitute conclusive evidence
of execution and delivery by the signatory thereto.

[Signature Page(s) Follow]

-4-

 



IN WITNESS WHEREOF, the parties have executed this Amendment upon the day and
year first indicated above.



  Lender:             Zions First National Bank                     By: /s/
Michael R. Brough      Name: Michael R. Brough      Title: Senior Vice President
            Borrower:             Black Diamond Equipment, Ltd.                
    By: /s/ Robert Peay     Name: Robert Peay     Title: Chief Financial Officer
                    Black Diamond Retail, Inc.                     By: /s/
Robert Peay     Name: Robert Peay     Title: Chief Financial Officer            
        Black Diamond, Inc.                     By: /s/ Robert Peay     Name:
Robert Peay      Title: Chief Financial Officer                     
Everest/Sapphire Acquisition, LLC                     By: /s/ Robert Peay    
Name: Robert Peay     Title: Treasurer                     Gregory Mountain
Products, LLC                     By: /s/ Robert Peay     Name: Robert Peay    
Title: Treasurer  

 





 

 

 

 

Each undersigned subordinated creditor hereby (i) acknowledges and consents to
the modification of the Loan Documents and all other matters in this Amendment,
(ii) reaffirms the subordination agreements and any other agreements executed by
the subordinated creditor (collectively, the “Subordination Documents”), (iii)
acknowledges that the Subordination Documents continue in full force and effect,
remain unchanged, except as specifically modified hereby, and are valid, binding
and enforceable in accordance with their respective terms, (iv) agrees that all
references, if any, in the Subordination Documents to any of the Loan Documents
are modified to refer to those documents as modified hereby, and (v) agrees that
it has no offset, defense or counterclaim to the enforcement against it of the
provisions of the Subordination Documents.



 



  Kanders GMP Holdings, LLC                     By: /s/ Warren B. Kanders    
Name: Warren B. Kanders     Title: Managing Member                     Deborah
Schiller 2005 Revocable Trust Dated September 27, 2005                     By:
/s/ Deborah Schiller     Name: Deborah Schiller     Title: Trustee            
Robert R. Schiller Cornerstone Trust Dated September 9, 2010                    
By: /s/ Deborah Schiller     Name: Deborah Schiller     Title: Trustee  

 







 

 

